COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-260-CV
PEGGY LEE PENLEY           
           
           
           
           
    APPELLANT
V.
CROSSLAND COMMUNITY BIBLE       
           
           
           
    APPELLEES
CHURCH, C.L. WESTBROOK, JR.,
JOHN YOUNG, M.D., MIKE THATCHER,
AND AARON JOHNSON
----------
FROM THE 67TH DISTRICT COURT OF TARRANT
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered "Unopposed Motion
To Dismiss Of Appellees CrossLand Community Bible Church, John Young, M.D., Mike
Thatcher, And Aaron Johnson." The motion indicates that in her brief,
appellant states that she "does not appeal the dismissal of her claims
against" the appellees named in the motion. In addition, the certificate of
conference attached to the motion indicates that appellant's attorney and the
remaining appellee's attorney do not oppose the motion. Thus, it is the court's
opinion that the motion should be granted. We dismiss appellees CrossLand
Community Bible Church, John Young, M.D., Mike Thatcher, and Aaron Johnson. See
TEX. R. APP.
P. 43.2(f). This case shall hereafter be styled "Peggy Lee Penley v. C.L.
Westbrook, Jr."
Costs of this appeal incurred by appellees
CrossLand Community Bible Church, John Young, M.D., Mike Thatcher, and Aaron
Johnson shall be taxed against the party incurring such costs, for which let
execution issue.
 
                                                                               
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and
HOLMAN, JJ.
[DELIVERED FEBRUARY 6, 2003.]

1. See Tex. R. App. P. 47.4.